UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4153


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ASHONTA BUSH, a/k/a Chubby, a/k/a Chubs,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (2:08-cr-00017-FL-1)


Submitted:   April 30, 2010                  Decided:    June 22, 2010


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Walter A. Schmidlin, III, STEWART & SCHMIDLIN, PLLC, Smithfield,
North Carolina, for Appellant.        Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ashonta Bush pled guilty pursuant to a plea agreement

to   conspiracy      to     distribute            and   possess        with    intent       to

distribute    fifty       grams    of    cocaine        base     and    more       than   five

hundred   grams     of    cocaine,       in       violation      of    21    U.S.C.       § 846

(2006).     According to the terms of Bush’s plea agreement, Bush

and the Government agreed that the relevant, provable quantities

of controlled substances to be used in calculating Bush’s base

offense level were not more than four kilograms of cocaine and

not more than four kilograms of cocaine base.                               At sentencing,

the district court determined Bush was a career offender and

that he had an advisory guidelines range of 240 to 293 months’

imprisonment.       The district court then sentenced Bush to the

statutory        mandatory        minimum          sentence        of        240     months’

imprisonment.      Bush timely noted his appeal.

            On    appeal,     Bush       has       filed     a    brief       pursuant      to

Anders v. California, 386 U.S. 738 (1967). ∗                          The sole issue in

Bush’s    Anders     brief        is    whether         a   violation         of    N.C.G.S.

§ 20-141.5, Speeding to Elude Arrest, qualifies as a predicate

offense for purposes of the U.S. Sentencing Guidelines Manual

(“USSG”) § 4B1.1 Career Offender enhancement.                               Bush has also


     ∗
       The Government has not sought to invoke Bush’s waiver of
appellate rights against him.



                                              2
filed a pro se supplemental brief, in which he raises a number

of issues.     Finding no error, we affirm.

           Bush argues that a violation of N.C.G.S. § 20-141.5

does not constitute a crime of violence for purposes of USSG

§ 4B1.1.     Pursuant to USSG § 4B1.1, a defendant is subject to a

Career Offender enhancement if: (i) the defendant was at least

eighteen years of age at the time of the offense of conviction;

(ii) the offense of conviction is a felony crime of violence or

a controlled substance offense; and (iii) the defendant has at

least two prior felony convictions of either a crime of violence

or a controlled substance offense.       A crime of violence is a

state or federal offense punishable by imprisonment for a term

exceeding one year that

     (1) has as an element the use, attempted use, or
     threatened use of physical force against the person of
     another, or (2) is burglary of a dwelling, arson, or
     extortion, involves use of explosives, or otherwise
     involves conduct that presents a serious potential
     risk of physical injury to another.

USSG § 4B1.2(a).     Bush argues that Speeding to Elude Arrest does

not fall within the “otherwise” prong of USSG § 4B1.2.

           A     violation   of    N.C.G.S.   § 20-141.5   involves

purposeful, violent, and aggressive conduct such that Speeding

to Elude Arrest is a violent felony for purposes of USSG §

4B1.2.       United States v. Owens, 2010 WL 23163, *3 (4th Cir.




                                   3
2010) (unpublished).           Accordingly, Bush’s argument is without

merit.

            Bush has also filed a pro se supplemental brief in

which he raises a litany of alleged errors.                   We have reviewed

Bush’s pro se supplemental brief and find the asserted errors

without merit.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore    deny       Bush’s    motion    to    compel      production    of

documents,     deny    his    motion   for    appointment     of    counsel,    and

affirm Bush’s conviction and sentence.                This court requires that

counsel inform Bush, in writing, of the right to petition the

Supreme Court of the United States for further review.                     If Bush

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                     Counsel’s

motion must state that a copy thereof was served on Bush.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented    in    the    materials

before   the   court    and    argument      would    not   aid   the    decisional

process.

                                                                           AFFIRMED




                                         4